DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Status of the Application
Claims 2, 22, 24, 26-35, and 37-39 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/29/2022 are acknowledged.  Claims under consideration in the instant office action are claims 2, 22, 24, 26-35, and 37-39.
 Applicants' arguments, filed 03/29/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The rejection of claims 35 and 36 under 35 U.S.C 103 has been withdrawn, but the rejection of claims 1, 2, and 22-34 has been maintained.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22, 24, 26-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wani (US 2004/0266803) in view of Gant (US 2009/0202540).
Wani teaches camptothecin compounds for use as effective anti-tumor compounds, including compounds of formula (I) (see abstract; paragraph 0021):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

  Wani teaches the following compound, 7-p-Fluorophenyl-10,11-MD-20(S)-Camptothecin (see Example 8):

    PNG
    media_image2.png
    413
    389
    media_image2.png
    Greyscale

 
Wani does not teach a camptothecin derivative wherein R2 is further substituted by a fluoride group, as represented by Compound FL7727 as recited in claim 1.  Wani does not teach a composition comprising cyclodextrin, microcrystalline cellulose, corn starch, lactose, colloidal silicone dioxide, dibasic calcium phosphate, and magnesium stearate at the recited amounts.
However, Wani does teach that compounds of formula (I) can be substituted with multiple fluoride groups, for example compound 7-p-trifluoromethyl-10,11-methylenedioxy-CPT (see paragraphs 0021, 0056).
Gant is drawn towards compositions comprising alkylating agents, which can further comprise other therapeutic agents such as camptothecin (see abstract; see claim 27).  Gant teaches that such compounds can be formulated as pharmaceutically acceptable salts, including citrate salts (see paragraphs 0148-0149).  Gant teaches such compositions for oral administration in the form of powders and tablets (paragraph 0166).  Gant teaches complexing agents such as hydroxypropyl-β-cyclodextrin, fillers or binders such as microcrystalline cellulose and lactose present from about 50 to about 99%, disintegrants such as corn starch present from about 0.5 to about 15%, glidants such as colloidal silicon dioxide, diluents such as di(basic)calcium phosphate, and lubricants such as magnesium stearate present from about 0.1 to about 5% (paragraphs 0166-0171, 0187).
It would have been obvious to one of ordinary skill in the art to formulate a compound of formula (I) wherein R2 is further substituted by a fluoride group, as represented by substituent 9Hx6 as recited in claim 1, as suggested by Wani, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since further substituting a fluoride group on a compound of formula (I) would not change the integrity of the compound for use as an anti-cancer agent as taught by Wani (see abstract; paragraphs 0021, 0056), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
	It would have been obvious to one of ordinary skill in the art to formulate a composition comprising cyclodextrin, microcrystalline cellulose, corn starch, lactose, colloidal silicone dioxide, dibasic calcium phosphate, and magnesium stearate at the recited amounts, as suggested by Gant, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such carriers and excipients are conventionally formulated in the art with therapeutic agents such as camptothecin as taught by Gant (see abstract; see claim 27; paragraphs 0166-0171, 0187), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitations wherein the oral powder comprises: about 10-50% of the cyclodextrin-drug complex, about 30% - 80% microcrystalline cellulose (MCC), about 0% - 40% com starch, about 10% - about 25% lactose, about 0% - 3% colloidal silicone dioxide, about 1 % - 10% dibasic calcium phosphate, and about 0.2% - 3% magnesium stearate, Gant teaches complexing agents such as hydroxypropyl-β-cyclodextrin, fillers or binders such as microcrystalline cellulose and lactose present from about 50 to about 99%, disintegrants such as corn starch present from about 0.5 to about 15%, glidants such as colloidal silicon dioxide, diluents such as di(basic)calcium phosphate, and lubricants such as magnesium stearate present from about 0.1 to about 5% (paragraphs 0166-0171, 0187).   Even though the range for concentrations as taught by Gant is not the same as the claimed concentrations, Gant does teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of the concentration of components is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the mixture of components in order to increase the bioavailability of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
It would be within the skill of an ordinary artisan to be able to modify the concentrations in order to obtain the desired bioavailability of agent. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, wherein the formulation is an oral powder, further wherein when the oral powder is reconstituted it provides final concentration the compound of Formula (I) in a range from about 0.1 mg/mL to about 5 mg/mL, wherein the formulation is administered from about once a week to about five times a week, wherein the composition is co-administered separately, sequentially, or simultaneously to a subject in need thereof, with at least one agent, for use in treating a disease. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int' l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Response to Arguments
Applicant argues that not only does Wani fail to provide any teaching or suggestion of difluorophenyl, the reference would dissuade one of skill in the art from developing the claimed compounds and using those compounds in drug formulations.  The Examiner respectfully disagrees since Wani does teach that compounds of formula (I) can be substituted with multiple fluoride groups, for example compound 7-p-trifluoromethyl-10,11-methylenedioxy-CPT (see paragraphs 0021, 0056).  Thus, one of ordinary skill in the art would have been motivated to formulate the claimed compounds since further substituting a fluoride group on a compound of formula I would not change the integrity of the compound for use as an anti-cancer agent as taught by Wani, with a reasonable expectation of success absent evidence of criticality .  Although Wani does disclose that 7-p-trifluoromethyl-10,11-methylenedioxy-CPT is the most cytotoxic compound ever, such a teaching would not teach away from modifying a compound of formula I since Wani does teach other embodiments of compounds of formula I.
	Applicant also argues that Wani only discloses the synthesis of a small number of camptothecin analogs, and, as discussed above, Wani only discloses synthesizing these analogs using Grignard reactions. As such, Wani fails to provide any teaching or suggestion to enable one of ordinary skill to make the claimed subject matter without undue experimentation. Therefore one of ordinary skill in the art would not modify or be enabled to modify Wani to arrive at the claimed invention.  The Examiner respectfully disagrees since Wani is not required to synthesize every embodiment that is taught or suggested by Wani, and is not limited to specific embodiments.  Wani teaches a number of compounds of formula (I) (paragraph 0021).  Wani also teaches modifying compounds of formula (I) with various substituents without undue experimentation (paragraphs 0016-0018).
	Applicant also argues that even if Gant were to provide support for these claimed compounds, with Applicant contends Gant does not, in combining Gant with Wani, one of ordinary skill would have to remove the key element of Gant – oxazaphosphorine alkylating agents.  The Examiner respectfully disagrees since the claimed invention as broadly recited does not preclude the presence of oxazaphosphorine alkylating agents.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wani (US 2004/0266803) and Gant (US 2009/0202540) as applied to claims 2, 22, 24, 26-35, and 37 above, and further in view of Gharib et al. (Liposomes incorporating cyclodextrin–drug inclusion complexes: Current state of knowledge, 2015, 129, pp. 175-186).
The teachings of Wani and Gant are presented above.
Wani and Gant do not teach a cyclodextrin-drug complex formulated using ethanol.
Gharib et al. is drawn towards liposomes incorporating cyclodextrin–drug inclusion complexes (see abstract).  Gharib et al. teaches dissolving a cyclodextrin–drug complex in an ethanol solution, stirring, and removing the ethanol (pg. 182, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art to formulate a cyclodextrin-drug complex formulated using ethanol, as suggested by Gharib et al., and produce the claimed invention.
One of ordinary skill in the art would have been motivated to do so since formulating such complexes provide improved bioavailability with controlled release profiles as taught by Gharib et al. (see Introduction, pg. 175), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 2, 22, 24, 26-35, and 37-39 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629